DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to the application filed on July 1, 2021. Claims 1-20 were presented, and are pending examination.
Drawings
The drawing filed on July 1, 2021 are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, it appears the cable modem first performs reset, then scans various channels.  Based on the scan, the issue which caused the reset is identified. The temporal relation among the reset, scan, and issue appears contradictory. The reset would most likely help resolving the issue associated with upstream or downstream channel, as outlined in claim 2. Therefore, the scan after reset should not be able to detect the issue considering upstream or downstream channel is recovered. In such case, how the issue is determined based on the scan is not comprehendible. The causal relation among the reset, scan, and issue seems circular.  Due to absence of clear recitation of temporal relation among the reset, scan, and issue, and due to lack of coherency among steps, the scope of the claim is unclear.
Independent claims 8 and 15 recite similar limitations and therefore, exhibit similar deficiency. 
Dependent claims inherit similar deficiency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8, 9, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara et al. (US PGPUB No. 20180352473), hereinafter, Gunasekara, in view of Daily et al. (US PGPUB No. 20110314339), hereinafter, Daily.
Regarding claim 1:
	Gunasekara teaches:
	A cable modem for use in a multiple service operator (MSO) network, comprising: a memory storing one or more computer-readable instructions; a processor configured to execute the one or more computer-readable instructions to perform one or more operations, the one or more operations comprising (Fig. 1 shows CM/AP 113 (cable modem). Paragraph 0052 discloses MSO network as stated “the terms “MSO” or “multiple systems operator” refer to a cable, satellite, or terrestrial network provider having infrastructure required to deliver services including programming and data over those mediums.”): 
performing a reset (paragraph 0199, lines 12-13, discloses adjusting Tx Power (reset) as stated “Based thereon, the CC 210 adjust the Tx power of the one or more affected APs per step 534”); 
performing a scan of a downstream channel, an upstream channel or both, wherein the downstream channel and the upstream channel are communicatively coupled to an MSO in the MSO network (paragraph 0199, lines 1-8, discloses scanning one or more band (upstream/downstream  channel) as states “As shown in FIG. 5a, the method 520 includes activating the scanner(s) 214 per step 522, and configuring them as needed (e.g., for one or more bands of interest) per step 524. Per step 526, the environment in which the scanner(s) is/are located is scanned for the parameter(s) of interest (e.g., SINR/RSRP/RSRQ), and the measured values compared to one or more relevant threshold or window criteria, such as those retrieved from the DB 205)”.  Paragraph 0131 discloses the scanner can be part of the AP itself); 
determining whether an issue caused the reset based, at least in part, on the scan (paragraph 0199, lines 8-13, discloses determining a prescribed criteria (issue) based on the measurement done by the scanner  as stated “If the measured values meet the prescribed criteria per steps 528 and 530, then the measured data is then reported to the CC 210 per step 532 (because an LTE-based interferer presumptively exists). Based thereon, the CC 210 adjust the Tx power of the one or more affected APs per step 534,”); and 
while Gunasekara teaches:
 in response to the determination that the issue caused the reset based, at least in part, on the scan (as shown above adjusting Tx power in response to the prescribed criteria being met),
reporting [[the one or more reset codes]] to the MSO (paragraph 0206, lines 10-11, discloses reporting error message to the NMS of the MSO network as stated “at which point the CC 210 generates an error message to the cognizant NMS (network management server”).
Gunasekara does not teach:
 determining one or more reset codes associated with the reset; 
reporting the one or more reset codes.
Daily teaches:
 determining one or more reset codes associated with the reset (paragraph 0080, lines 1-2, discloses determining an error ID (reset code) as stated “in operation 404, an error ID associated with the error is determined”); and 
reporting the one or more reset codes (paragraph 0092, lines 1-3, disclosed reporting the error as stated “In operation 410, information corresponding to the error is sent to the host system after it is determined that the error should be reported to the host system”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Daily about determining an error ID and reporting the error. One would be motived to determine error ID and report error to find out remedial action and thereby improving the reliability of the system (see paragraph 0001 of Daily).
	As to claim 2, the rejection of claim 1 is incorporate. Gunasekara in view of Daily teach all the limitations of claim 1 as shown above.
Gunasekara  further teaches wherein the processor is further configured to execute the one or more computer-readable instructions to perform one or more further operations, the one or more further operations comprising: determining whether the downstream channel or the upstream channel has been recovered (paragraph 0199 discloses determining if the performance is sufficient after the Tx power adjustment as stated “Based thereon, the CC 210 adjust the Tx power of the one or more affected APs per step 534, and subsequently monitors performance for the WLAN system per step 536 to determine its sufficiency.”).
As to claim 6, the rejection of claim 1 is incorporate.  Gunasekara in view of Daily teaches all the limitations of claim 1 as shown above.
While Gunasekara further teaches wherein the processor is further configured to execute the one or more computer-readable instructions to perform one or more further operations, the one or more further operations comprising: performing a self-healing (performing Tx power adjustment (self-healing) as shown in claim 1 rejection), 
Gunasekara does not teach performing a self-healing t based, at least in part, on the one or more reset codes.
Daily teaches performing a self-healing t based, at least in part, on the one or more reset codes (paragraph 0087 states “In operation 408, it is determined that one or more actions should be taken by the system based on the error ID”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Daily about performing remedial action based on the error ID. One would be motived to that to improve the reliability of the system (see paragraph 0001 of Daily).
Regarding claim 8:
Claim 8 is directed towards a method performed by the cable modem of claim 1. Accordingly, it is rejected under similar rationale. 
Claim 9 is directed towards a method performed by the cable modem of claim 2. Accordingly, it is rejected under similar rationale. 
Claim 13 is directed towards a method performed by the cable modem of claim 6. Accordingly, it is rejected under similar rationale. 
Regarding claim 15:
Claim 15 is directed towards a non-transitory computer-readable medium performing the method of claim 8. Accordingly, it is rejected under similar rationale. 
Claim 16 is directed towards a non-transitory computer-readable medium performing the method of claim 9. Accordingly, it is rejected under similar rationale. 
Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara in view of Daily, and further in view of Jeon et al. (US Patent No. 11419066), hereinafter, Jeon. 
As to claim 3, the rejection of claim 1 is incorporate.  Gunasekara in view of Daily teach all the limitations of claim 1 as shown above.
While Gunasekara in view of Daily teach wherein the determining the one or more reset codes associated with the reset based, at least in part, on the scan comprises: (see claim 1 rejection as shown above),
 Gunasekara and Daily do not teach determining that a power level of the downstream channel is below a threshold; and setting at least one of the one or more reset codes to indicate a downstream channel loss. 
Jeon teaches determining that a power level of the downstream channel is below a threshold; and setting at least one of the one or more reset codes to indicate a downstream channel loss (see at least Col. 92, lines 30-39, states “measuring one or more received signal powers of the one or more downlink reference signals; and/or sending (e.g., transmitting), in response to the determining the beam failure and the one or more received signal powers being lower than the second threshold, at least one medium access channel control element comprising: a first field indicating a presence of one or more second fields for the first cell, and/or the one or more second fields indicating the beam failure for the downlink control channel of the first cell.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Jeon about determining downlink failure. One would be motived to detect such failure to further scan for different link (see Col. 1, lines 13-21, of Jeon).
As to claim 4, the rejection of claim 1 is incorporate.  Gunasekara in view of Daily teach all the limitations of claim 1 as shown above.
While Gunasekara in view of Daily teach wherein the determining the one or more reset codes associated with the reset based, at least in part, on the scan comprises: (see claim 1 rejection as shown above),
 Gunasekara and Daily does not teach determining a failure to acquire the downstream channel; and setting at least one of the one or more reset codes to indicate a primary downstream loss. 
Jeon teaches determining a failure to acquire the downstream channel; and setting at least one of the one or more reset codes to indicate a primary downstream loss (see at least Col. 92, lines 30-39, discloses the downlink reference signal power below a threshold which suggest failure to acquire the beam/channel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Jeon about determining downlink failure. One would be motived to detect such failure to further scan for different link (see Col. 1, lines 13-21, of Jeon).
Claim 10 is directed towards a method performed by the cable modem of claim 3. Accordingly, it is rejected under similar rationale. 
Claim 11 is directed towards a method performed by the cable modem of claim 4. Accordingly, it is rejected under similar rationale. 
Claim 17 is directed towards a non-transitory computer-readable medium performing the method of claim 10. Accordingly, it is rejected under similar rationale. 
Claim 18 is directed towards a non-transitory computer-readable medium performing the method of claim 11. Accordingly, it is rejected under similar rationale. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara in view of Daily, and further in view of Hong et al. (Korean Patent Document No. 20080052244), Hong.
As to claim 5, the rejection of claim 1 is incorporate.  Gunasekara in view of Daily teach all the limitations of claim 1 as shown above.
While Gunasekara in view of Daily teach wherein the determining the one or reset codes associated with the reset based, at least in part, on the scan comprises: (see claim 1 rejection as shown above),
Gunasekara and Daily do not teach determining a failure to acquire an upstream channel; and setting at least one of the one or more reset codes to indicate an upstream channel loss. 
Hong teaches determining a failure to acquire an upstream channel; and setting at least one of the one or more reset codes to indicate an upstream channel loss (see page 3 stating “Next, the CM determines whether successful reception of the UCD message and the MAP message for the allocated uplink channel (425). If the reception fails, the CM determines that the uplink channel acquisition has failed (450).”. Page 3 further states “Success or failure regarding channel acquisition is reported to the CMTS through a future registration confirmation message.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Hong about determining unlink channel acquisition failure. One would be motived to do that to choose another unlink channel from the plurality of uplink channels (see the background-art section at page 2, of Hong).
Claim 12 is directed towards a method performed by the cable modem of claim 5. Accordingly, it is rejected under similar rationale. 
Claim 19 is directed towards a non-transitory computer-readable medium performing the method of claim 12. Accordingly, it is rejected under similar rationale. 
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gunasekara in view of Daily, and further in view of Milley et al. (US PGPUB No. 20210119856), Milley.
As to claim 7, the rejection of claim 1 is incorporate.  Gunasekara in view of Daily teach all the limitations of claim 1 as shown above.
Gunasekara, in view of Daily, teaches wherein the reporting the one or more reset codes to the MSO comprises sending [[a simple network management protocol (SNMP)]] message to the MSO (see claim 1 rejection as shown above).
Gunasekara and Daily do not teach a simple network management protocol (SNMP) message. 
Milley teaches a simple network management protocol (SNMP) message (paragraph 0052 teaches using SNMP protocol). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gunasekara to incorporate the teaching of Milley to use SNMP protocol. One would be motived to use SNMP for its intended purpose.
Claim 14 is directed towards a method performed by the cable modem of claim 7. Accordingly, it is rejected under similar rationale. 
Claim 20 is directed towards a non-transitory computer-readable medium performing the method of claim 14. Accordingly, it is rejected under similar rationale. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMAL M HOSSAIN whose telephone number is (571)270-3070. The examiner can normally be reached 9:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	August 19, 2022

/KAMAL M HOSSAIN/               Examiner, Art Unit 2444                                                                                                                                                                                         
/JOHN A FOLLANSBEE/               Supervisory Patent Examiner, Art Unit 2444